Case 20-50527-LSS   Doc 102   Filed 10/14/20   Page 1 of 3
Case 20-50527-LSS   Doc 102   Filed 10/14/20   Page 2 of 3

                    EXHIBIT A
                                                                      Case 20-50527-LSS                                          Doc 102                             Filed 10/14/20                               Page 3 of 3
                                                                                                                                                    Exhibit A
                                                                                                                                                  Service List
                                                                                                                                           Served as set forth below

        Description                                 Name                                                                                                        Address                                                                               Email                 Method of Service
Adversary Party                Chipman Brown Cicero & Cole, LLP           Mark L. Desgrosseilliers                   Hercules Plaza                             1313 North Market Street   Suite 5400             Wilmington, DE 19801   desgross@chipmanbrown.com       First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Emery Celli Brinckerhoff & Abady LLP       Debra L. Greenberger                       600 Fifth Avenue                            10th Floor                New York, NY 10020                            dgreenberger@ecbalaw.com        First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Gellert Scali Busenkell & Brown, LLC       Ronald S. Gellert/Amy D. Brown             1201 N. Orange Street                       Suite 300                 Wilmington, DE 19801                          abrown@gsbblaw.com              First Class Mail
                                                                                                                                                                                                                                         rgellert@gsbblaw.com            Email
Adversary Party                Jacobs & Crumplar P.A.                     Thomas Carl Crumplar/Raeann C Warner       750 Shipyard Dr., Suite 200                 P.O. Box 1271             Wilmington, DE 19899                          raeann@jcdelaw.com              First Class Mail
                                                                                                                                                                                                                                         tom@jcdelaw.com                 Email
Adversary Party                Janet, Janet & Scuggs, LLC                 Gerald D. Jowers, Jr.                      500 Taylor St., Suite 301                   Columbia, SC 29201                                                      GJowers@JJSJustice.com          First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                John R. Weaver, Jr.                        831 North Tatnall Street                   Suite 200                                   Wilmington, DE 19801                                                    jrweaverlaw@verizon.net         First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Kaufman Lieb Lebowitz & Frick LLP          David A. Lebowitz                          10 East 40th Street                         Suite 3307                New York, NY 10016                            dlebowitz@kllflaw.com           First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Kevin T. Stocker, Esq., PC                 Kevin T. Stocker                           2645 Sheridan Dr                            Tonawanda, NY 14150                                                     kstockeresq@yahoo.com           First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Lipsitz Green Scime Cambria LLP            Richard P. Weisbeck                        42 Delaware Avenue, Suite 120               Buffalo, NY 14202                                                       rweisbeck@lgalaw.com            First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Office of the United States Trustee        Attn: David L. Buchbinder                  Attn: Hannah Mufson McCollum                844 King St, Suite 2207   Lockbox 35             Wilmington, DE 19801   hannah.mccollum@usdoj.gov       First Class Mail
                                                                                                                                                                                                                                         david.l.buchbinder@usdoj.gov    Email
Adversary Party                Pachulski Stang Ziehl & Jones              James Stang                                                                                                                                                    jstang@pszjlaw.com              Email
Adversary Party                Pachulski Stang Ziehl & Jones              James E. O'Neill                                                                                                                                               joneill@pszjlaw.com             Email
Adversary Party                Pachulski Stang Ziehl & Jones              Linda F. Cantor                                                                                                                                                lcantor@pszjlaw.com             Email
Adversary Party                Pachulski Stang Ziehl & Jones              Robert B. Orgel                                                                                                                                                rorgel@pszjlaw.com              Email
Adversary Party                Pachulski Stang Ziehl & Jones LLP          John W. Lucas                                                                                                                                                  jlucas@pszjlaw.com              Email
Adversary Party                Pachulski Stang Ziehl & Jones LLP          Ilan D. Scharf                                                                                                                                                 ischarf@pszjlaw.com             Email
Adversary Party                Stark & Stark                              Joseph H Lemkin                                                                                                                                                jlemkin@stark‐stark.com         Email
Adversary Party                Stark & Stark                              Joseph H Lemkin                            P.O. Box 5315                               Princeton, NJ 08543                                                     jlemkin@stark‐stark.com         First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Stevens & Lee, P.C.                        Joseph H. Huston, Jr.                      919 North Market Street                     Suite 1300                Wilmington, DE 19801                          jhh@stevenslee.com              First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                The Neuberger Firm                         Stephen J. Neuberger/Thomas S. Neuberger   17 Harlech Drive                            Wimington, DE 19807                                                     sjn@neubergerlaw.com            First Class Mail
                                                                                                                                                                                                                                         tsn@neubergerlaw.com            Email
Adversary Party                The Rosner Law Group LLC                   Jason A. Gibson                            824 Market Street, Suite 810                Wilmington, DE 19801                                                    gibson@teamrosner.com           First Class Mail
                                                                                                                                                                                                                                                                         Email
Adversary Party                Thomas Law Offices, PLLC                   Tad Thomas/Louis C. Schneider              9418 Norton Commons Blvd.                   Suite 200                 Louisville, KY 40059                          lou.schneider@thomaslawoffices. First Class Mail
                                                                                                                                                                                                                                         com                             Email
                                                                                                                                                                                                                                         tad@thomaslawoffices.com
Adversary Party                Tremont Sheldon Robinson Mahoney P.C.      Cindy L. Robinson                          64 Lyon Terrace                             Bridgeport, CT 06604                                                    crobinson@tremontsheldon.com First Class Mail
                                                                                                                                                                                                                                         dmahoney@tremontsheldon.com Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                      Page 1 of 1
